Citation Nr: 1707599	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-32 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus.

3.  Entitlement to restoration of a 100 percent rating for the residuals of prostate cancer.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 24, 2015, and in excess 50 percent after November 24, 2015.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to June 13, 2014, and after March 1, 2017.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to April 1969.  He served in the Republic of Vietnam from September 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from ratings decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A March 2009 rating decision, in pertinent part, denied service connection for PTSD and hypertension.  A January 2011 rating decision established service connection for PTSD and assigned a 30 percent rating effective April 21, 2008.  In correspondence received by VA in April 2011 the Veteran submitted new and material evidence in support of his claim for an increased rating for PTSD and a TDIU.  His appeal as to these issues, therefore, arises from the January 2011 rating action.  See 38 C.F.R. § 3.156(b) (2016); but see also Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU is moot where a 100% schedular rating is awarded).

A February 2016 rating decision granted an increased 50 percent rating effective November 24, 2015.  The Board notes that the type II diabetes issue arose from a September 2014 rating decision.  

In correspondence received in January 2017 the Veteran expressed disagreement with a December 2016 rating action reducing the assigned evaluation for his service-connected residuals of prostate cancer.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.  The issues listed of the title page of this decision have been accordingly revised.

The issues of entitlement to an increased rating for PTSD, restoration of the 100 percent rating assigned for prostate cancer, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 25, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of his appeal for entitlement to service connection for hypertension and entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for hypertension by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal for entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal for entitlement to service connection for hypertension and entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus by correspondence received by VA in March 2016.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed.


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus is dismissed.


REMAND

The Veteran contends that his service-connected PTSD has increased in severity and that he is unemployable as a result of his service connected disabilities.  The Board notes that the evidence of record includes VA examination and treatment reports with conflicting opinions as to diagnosis and degree of impairment that cannot be reconciled.  A November 2010 VA examiner noted that the Veteran's mental disorder symptoms did not require medication and were not severe enough to interfere with occupational and social functioning.  VA treatment records dated in January 2012 and April 2012 noted the Veteran was unable to work due to panic and phobic avoidance.  A January 2013 statement from his VA PTSD medical care provider reported he had panic attacks and phonic avoidance that would make it virtually impossible for him to be employed.  In a September 2015 VA Form 9 the Veteran reported that he experienced panic attacks one to two times per week.  A November 2015 VA examiner found the Veteran's PTSD was best described as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but also stated that he had severe problems dealing with people that would limit his ability to work around others.  The examiner, however, did not address the evidence as to panic attacks associated with his PTSD.  In light of the conflicting evidence of record, additional development is required for adequate determinations.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded an additional VA examination.  Prior to the examinations, up-to-date VA treatment records should be obtained.

The November 2010 VA examination report also noted the Veteran was receiving Social Security Administration (SSA) disability benefits.  The records associated with that claim are not of record.  Although SSA decisions are not controlling for VA purposes, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Indeed, where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").

As noted in the introduction section above, in correspondence received by VA in January 2017 the Veteran expressed disagreement with a December 2016 rating decision reducing the evaluation for his service-connected residuals of prostate cancer.  This matter must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue for entitlement to restoration of a 100 percent rating for the residuals of prostate cancer.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

4.  Schedule the Veteran for a VA psychiatric examination for the following opinions: 

a) Assess the current nature and severity of his service-connected PTSD.  To the extent possible, symptoms attributable to the service-connected disability must be distinguished from any symptoms attributable solely to any manifest nonservice-connected disability.

b) The examiner should state whether as a result of service-connected disabilities there is or has during the course of this appeal been any period of marked interference with employment or inability to maintain substantially gainful employment consistent with his education and occupation background.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other medical opinions.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


